Rombauer, P. J.
The defendant is the administrator of Reynolds, Sr. He appeals from a judgment allowing a demand against the estate of his intestate. There is no controversy about the facts, and the sole question presented for our consideration is whether the evidence warrants the judgment rendered.
• The evidence tended to show the following facts: The plaintiff and Reynolds, Sr.,, were husband and wife from 1872 to 1892, when the latter died. In .1858 Reynolds, Sr., was appointed curator of one Rebecca Kerr, and as such came into possession of certain moneys belonging to her. Rebecca died in 1862, and by her will bequeathed her distributive share in the estate managed by Reynolds, Sr., to the plaintiff. Reynolds, Sr., made his final settlement as curator in 1872, and, as evidencing the amount coming to his wife as legatee of Rebecca, he executed his promissory note to the order of his wife for $378.70, payable one day after date. In 1877 he executed his renewal note of the same tenor and amount. Shortly before he died he signed an instrument, purporting to be his will, in which he ordered the payment of this note to his wife ■out of his own estate. This instrument was rejected as a will, when offered for probate. After the defendant’s appointment as administrator, the plaintiff pre*417sented the note for allowance against the estate of Reynolds, Sr., as evidence, in connection with the facts hereinabove stated, that Reynolds, Sr., from 1872 until his death, held the money bequeathed to his wife by Rebecca Kerr in the capacity of trustee for his wife, and had never reduced the same to his possession, or even attempted to do so.
The- above facts, shown without contradiction, are under the well settled law in this state sufficient to constitute the husband the debtor of his wife in equity. Tennison v. Tennison, 46 Mo. 77; Clark v. Clark, 86 Mo. 114; Todd v. Terry, 26 Mo. App. 598.
.All the- judges concurring, the judgment is affirmed.